     Case 2:07-cr-00549-JCJ Document 1095 Filed 12/02/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

             v.

ANTHONY BALLARD                              NO.   07-549-10


                              MEMORANDUM

Joyner, J.                                            December 2 , 2020

                             Introduction

     Mr. Ballard has met the procedural requirements of this

motion.   To grant the motion on the merits we must find that:

(1) extraordinary and compelling reasons justify reducing Mr.

Ballard’s sentence, (2) the applicable sentencing factors under

18 U.S.C. § 3553(a) warrant the reduction, and (3) Mr. Ballard

is not a danger to the safety of any other person or to the

community as provided in 18 U.S.C. § 3142(g).        United States v.

Nunez, No. CR 17-58-1, 2020 WL 5237272, at *4 (E.D. Pa. Sept. 1,

2020); United States v. Doe, No. 20-2650, 2020 WL 6328203, at *1

(3d Cir. Oct. 29, 2020) (per curiam) (finding defendant’s risk

of contracting COVID-19, the section 3553(a) sentencing factors,

and danger to the community to be appropriate considerations in

denying a motion for compassionate release).        We find that Mr.

Ballard meets these requirements for compassionate release and

we reduce the term of imprisonment to time already served.
     Case 2:07-cr-00549-JCJ Document 1095 Filed 12/02/20 Page 2 of 5




                Extraordinary and Compelling Reasons

     Mr. Ballard’s underlying health conditions, which place him

at greater risk of serious illness or death from COVID-19, are

extraordinary and compelling reasons justifying a reduction in

sentence.    The inquiry into extraordinary and compelling

circumstances is fact specific and courts have varied widely in

their reasoning and outcomes.     It is clear, however, that we

must consider in combination “the circumstances of the COVID-19

pandemic, the defendant's health conditions, the defendant's age

and the risk of contracting COVID-19 at the defendant's

facility.”    United States v. Babbitt, No. CR 18-384, 2020 WL

6153608, at *5 (E.D. Pa. Oct. 21, 2020); see also United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence

of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify

compassionate release”).    Mr. Ballard is 50 years old and a

longtime former smoker.    He suffers from documented lung

abnormalities, including pulmonary nodules and reticular

scarring of the lungs.    Malignancy has not been ruled out and he

has a dry cough, decreased exercise tolerance, and shortness of

breath.   According to the Centers for Disease Control and

Prevention (“CDC”), Mr. Ballard’s history of smoking alone is

sufficient to put him at “increased risk of severe illness from

the virus that causes COVID-19.”       People with Certain Medical

                                   2
     Case 2:07-cr-00549-JCJ Document 1095 Filed 12/02/20 Page 3 of 5




Conditions, CDC https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last

updated Nov. 2, 2020). Courts have found defendants with

conditions in the CDC’s “increased risk” category, like smoking,

to present extraordinary and compelling reasons for

compassionate release.    See, e.g., United States v. Rodriguez,

451 F. Supp. 3d 392, 400–01 (E.D. Pa. 2020) (“the outbreak of

COVID-19 and [defendant’s] underlying medical conditions that

place him at a high risk should he contract the disease—present

‘extraordinary and compelling reasons’ to reduce his sentence”).

Further, there is an “actual, non-speculative risk of exposure

to COVID-19” at FCI Miami.     United States v. Somerville, 463 F.

Supp. 3d 585, 597 (W.D. Pa. 2020).      Currently, 26 staff members

and four inmates at FCI Miami have confirmed active cases of

COVID-19.   COVID-19 Cases, BOP https://www.bop.gov/coronavirus/

(last updated Nov. 24, 2020).      Nationally, 145 federal inmates

have died due to the virus and 23,444 inmates have tested

positive.   Id.   Even with proper precautions, Mr. Ballard may

contract COVID-19 at FCI Miami and his particular health

conditions put him at increased risk of serious illness or death

from the virus.    The combination of Mr. Ballard’s specific risk

profile, the circumstances at FCI Miami, and the rising rates of

the virus across the country, constitute extraordinary and

compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i).

                                   3
     Case 2:07-cr-00549-JCJ Document 1095 Filed 12/02/20 Page 4 of 5




              18 U.S.C. § 3553(a) Sentencing Factors

     The section 3553(a) factors do not outweigh these

extraordinary and compelling circumstances warranting

compassionate release.    Before granting the motion, we must

consider whether reducing Mr. Ballard’s sentence would undermine

the goals of his original sentence.       United States v. Walls, No.

2:12-CR-00173, 2020 WL 6390597, at *11 (W.D. Pa. Nov. 2, 2020).

Mr. Ballard has already served almost 13 years in prison or

about 75 percent of his 204-month sentence.        His anticipated

release date is July 29, 2022 and he is eligible for home

confinement on January 29, 2022.       13 years of incarceration

reflect the seriousness of Mr. Ballard’s offense and provide

sufficient punishment and respect for the law, while deterring

similar criminal conduct.     Mr. Ballard has met the educational

goals of sentencing, commendably participating in 28 courses and

a drug education group.    Mr. Ballard’s demonstrated

rehabilitation will serve to protect the public from any future

crimes.   Given the grave risk that continued incarceration poses

in the current pandemic, serving the remainder of Mr. Ballard’s

original sentence is not necessary to comply with the purposes

of sentencing.

                      Danger to the Community

     Reducing Mr. Ballard’s sentence does not pose a danger to

the community or to an individual.       Before granting a sentence

                                   4
     Case 2:07-cr-00549-JCJ Document 1095 Filed 12/02/20 Page 5 of 5




reduction, this Court must determine that the defendant is not a

danger to the safety of any other person or to the community,

considering the 18 U.S.C. § 3142(g) factors.        United States v.

Adeyemi, No. CR 06-124, 2020 WL 3642478, at *31 (E.D. Pa. July

6, 2020).    Mr. Ballard pled guilty to the nonviolent but serious

offense of conspiracy to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. §§ 846 and has two prior drug

felony convictions.    Since the time of his crimes, Mr. Ballard

has focused on his rehabilitation and has given no indication

that he is currently a danger to the community.         In his almost

13 years in custody, Mr. Ballard has had only one nonviolent

incident report and he has not had a disciplinary incident for

seven years.    The numerous courses Mr. Ballard has taken in

prison have contributed to his rehabilitation.        Mr. Ballard

intends to live with his parents upon release and has already

secured employment.    The many letters submitted to this Court

from family and friends evidence Mr. Ballard’s significant

community support.    The ten-year term of supervised release

previously imposed will further serve to protect the public.

                                Conclusion

     Finding extraordinary and compelling circumstances,

considering the 18 U.S.C. § 3553(a) factors, and seeing no

danger to the community, we grant the motion for compassionate

release.    An Order follows.

                                    5
